          Case 1:20-cr-00462-LTS Document 17
                                          18 Filed 09/09/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 9, 2020

BY ECF
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York                                MEMO ENDORSED
500 Pearl Street
New York, NY 10007

        Re:    United States v. Jose Coste, 20 Cr. 362 (LTS)

Dear Judge Swain:

       An initial pretrial conference in the above-captioned case is currently scheduled for
October 1, 2020 at 9:00 AM. The Government respectfully requests, pursuant to the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7), that time be excluded until the date of the pretrial conference so that
the Government can begin producing discovery and the defense has the opportunity to review
discovery. The defendant consents to the exclusion of time.

                                              Respectfully submitted,

                                             AUDREY STRAUSS
The exclusion request is granted, for the    Acting United States Attorney for the
above-stated reasons. DE# 17 resolved.       Southern District of New York
SO ORDERED.
9/9/2020
/s/ Laura Taylor Swain                    by: /s/ Rebecca T. Dell
                                             Rebecca T. Dell
                                             Assistant United States Attorney
                                             (212) 637-2198

cc:     Katherine Goldstein (ECF)
